IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-81,490-02


                      EX PARTE ELIJAH DECOLE WOODS, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 26908 HC-1 IN THE 6TH DISTRICT COURT
                              FROM LAMAR COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of delivery of a controlled substance and sentenced to 30 years’

imprisonment. The Sixth Court of Appeals affirmed his conviction. Woods v. State, No. 06-16-

00227-CR (Tex. App.–Texarkana, Oct. 18, 2017). Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify him that his direct appeal had been affirmed and that he had the right to file

a pro se PDR. We remanded this application to the trial court for development of the record and

findings of fact and conclusions of law.
                                                                                                  2

       The trial court has determined that appellate counsel failed to timely inform Applicant that

he could file a pro se PDR. As a result, Applicant lost the opportunity to timely file a pro se PDR.

       Relief is granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997); Ex parte Crow,

180 S.W.3d 135 (Tex. Crim. App. 2005).           Applicant may file an out-of-time petition for

discretionary review of the judgment of the Court of Appeals in cause number 06-16-00227-CR.

Should Applicant decide to file a petition for discretionary review, he must file it with this Court

within thirty days from the date of this Court’s mandate.

       Applicant's remaining claim is denied.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: February 12, 2020
Do not publish